TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00364-CV



                             J. E. and D. C. a/k/a D. W., Appellants

                                                  v.

                 Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 428TH JUDICIAL DISTRICT
         NO. 2015-1454, HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellants J.E. and D.C. a/k/a D.W., have filed an unopposed motion to dismiss their

appeal of the district court’s order terminating their parental rights. We grant appellants’ motion and

dismiss the appeal.1



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed on Appellants’ Motion

Filed: July 29, 2016




       1
           See Tex. R. App. P. 42.1(a)(1).